98 N.Y.2d 660 (2002)
773 N.E.2d 1014
746 N.Y.S.2d 276
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
EDWIN TOSCA, Appellant.
Court of Appeals of the State of New York.
Decided June 6, 2002.
*661 Office of the Appellate Defender, New York City (Melissa Rothstein and Richard M. Greenberg of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (David S. Weisel of counsel), for respondent.
Before: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY, ROSENBLATT and GRAFFEO concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed. The trial court did not abuse its discretion in admitting the police officers' testimony concerning an unidentified cab driver's report of a recent encounter with the armed defendant. The testimony was admitted not for its truth, but to provide background information as to how and why the police pursued and confronted defendant (see People v Till, 87 NY2d 835, 837). Further, the trial court twice explicitly instructed the jury on the limited use it could make of the testimony and that the testimony was not to be considered proof of the uncharged crime.
Finally, defendant was not unduly prejudiced by the prosecution's questionable remarks during summation, given the trial court's prompt curative instructions (cf. People v Ashwal, 39 NY2d 105, 111).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.